Citation Nr: 1109429	
Decision Date: 03/10/11    Archive Date: 03/24/11

DOCKET NO.  08-34 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for multiple myeloma.

2.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression, including as secondary to multiple myeloma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. G. Alderman, Associate Counsel



INTRODUCTION

The Veteran had active service from February 1988 to May 1991, including service in the first Persian Gulf War.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

This was a three issues case at one point.  However, the Board believes that the claims of entitlement to service connection for PTSD and depression as secondary to multiple myeloma can be addressed together.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for multiple myeloma, PTSD, and depression, including as secondary to his multiple myeloma.  The Board apologizes for the delay but finds that additional development is necessary before adjudicating the claims.

First, the Veteran has indicated that he applied for benefits from the Social Security Administration (SSA).  The claims file includes a letter from SSA indicating that the Veteran's application for disability benefits has been approved.  Unfortunately, the SSA records have not been obtained.  These records must be obtained prior to any further adjudication.  See Quartuccio v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that SSA records could contain relevant evidence cannot be foreclosed absent a review of those records).  

Second, the Veteran submitted a letter from G.E.B., LPC, LMFT, dated November 2008.  This letter indicates that G.E.B. has been treating the Veteran for his acquired psychiatric disabilities and that the Veteran has PTSD.  Unfortunately, the Veteran has not submitted, and VA has not obtained, the treatment records from G.E.B.  VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Therefore, a remand is necessary so that VA can attempt to obtain the treatment records from G.E.B.

Finally, in a November 2008 letter, the Veteran implies that the October 2008 VA psychiatric examination is inadequate because the examiner focused on conflicts in his personal life, which the Veteran was more comfortable discussing, versus the incidents he was exposed to during service.  Where existing examinations are inadequate for rating purposes, a VA examination will be authorized.  38 C.F.R.  § 3.326.  Therefore, the Board is giving the Veteran the benefit of the doubt and remanding the case to afford him a VA examination to determine whether his alleged acquired psychiatric disabilities, to include PTSD and depression, are related to his active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Obtain updated VA outpatient treatment records.

2.  Obtain the Veteran's SSA records, including all medical records which formed the basis of any decision rendered.  Efforts to obtain these records should be documented, and evidence received in response to this request should be associated with the claims folder.

3.  Obtain appropriate consent and release forms from the Veteran and attempt to obtain and associate with the claims file treatment records from G.E.B., LPC, LMFT.  Document all attempts to obtain such records.  If unable to obtain the treatment records, inform the Veteran and request that he obtain and submit them.

4.  After completion of the above, schedule the Veteran for a VA psychiatric examination to determine the nature and etiology of his acquired psychiatric disabilities, to include alleged PTSD and depression.  The claims file and a copy of this remand must be provided to the examiner and the examiner must indicate review of these items in the examination report.

The examiner is asked to indicate whether the Veteran currently has PTSD and/or depression, or any other acquired psychiatric disorders.  For each acquired psychiatric disorder found, the examiner is asked to indicate whether it is at least as likely as not (50 percent or greater probability) that the acquired psychiatric disorder was caused by, or had onset during, the Veteran's active service from February 1988 to May 1991.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.  If the VA examiner concludes that an opinion cannot be offered without engaging in speculation then she/he should so indicate.  However, the examiner should explain why it would be speculatory to provide an opinion.

5.  Complete any additional development deemed necessary.

6.  Upon completion of the above, readjudicate the claims.  If any benefit sought on appeal remains denied, provide the Veteran and his representative a supplemental statement of the case (SSOC) and allow an appropriate period of time for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



